Exhibit 10.1

WARRANT EXCHANGE AGREEMENT

This Warrant Exchange Agreement (this “Agreement”) is made and entered into as
of June 11, 2014, by and between International Stem Cell Corporation, a Delaware
corporation (the “Company”), and                  (the “Holder”).

RECITALS

A. Holder owns a [Series A Warrant] [Placement Agent Warrant], issued in July
2013 as part of a public offering of securities by the Company, which entitles
the Holder to purchase                  shares of common stock of the Company
(the “Warrant”); and

B. Holder desires to effect an exchange of the Warrant for shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), and the
Company desires to consummate such exchange, on the terms and conditions set
forth in this Agreement (the “Exchange Transaction”).

NOW, THEREFORE, in consideration of the foregoing and the agreements set forth
below, the parties agree as follows:

ARTICLE I

Exchange

Section 1.1 The Exchange. Upon the terms and subject to the conditions of this
Agreement, the Holder agrees to sell, transfer and deliver to the Company the
Warrant, in exchange for issuance of an aggregate of                 1 shares of
Common Stock (the “Shares”).

Section 1.2 Closing; Settlement. The closing of the Exchange Transaction (the
“Closing”) shall take place on June 16, 2014 (the third business day after the
date of this Agreement) or such other date as may be mutually agreed by the
parties (the “Settlement Date”). At the Closing, the Company shall cause the
transfer agent for the Common Stock to issue and deliver the Shares duly
registered and freely tradable through the facilities of DTC by DWAC to the
custodian and account provided to the Company in writing by the Holder. The
Holder hereby agrees that, upon and subject to the Closing, all of the Company’s
obligations under the Warrant shall be automatically terminated and cancelled in
full without any further action required, and that this Section 1.2 shall, upon
the Closing, constitute an instrument of termination and cancellation of the
Warrant. Within five business days after the Closing, the Holder shall deliver
to the Company the original Warrant. However, for the avoidance of any doubt, as
of the Closing all of the Holder’s rights under the Warrant shall be
extinguished.

 

1  Number equal to 120% of the number of shares of Common Stock underlying the
Warrants.



--------------------------------------------------------------------------------

Section 1.3 Conditions Precedent to the Obligations of the Holder. The
obligations of the Holder under this Agreement are expressly subject to the
fulfillment of each of the following conditions at or prior to the Settlement
Date, unless waived by the Holder in writing:

(a) Representations and Warranties; Covenants. The representations and
warranties of the Company set forth in this Agreement shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality, which shall be true and correct in all respects)
on and as of the Settlement Date, with the same force and effect as though made
on and as of such date (except to the extent any such representation and
warranty is made as of a specific date, in which case such representation and
warranty shall be true and correct as of such date). The Company shall have
performed and complied in all material respects with all of its covenants and
other obligations contained in this Agreement required to be performed or
complied with by the Company at or prior to the Settlement Date.

(b) Delivery. The Company shall have delivered to the Holder the Shares in
accordance with the instructions provided pursuant to Section 1.2.

Section 1.4 Conditions Precedent to the Obligations of the Company. The
obligations of the Company under this Agreement are expressly subject to the
fulfillment of each of the following conditions at or prior to the Closing,
unless waived by the Company in writing:

(a) Representations and Warranties; Covenants. The representations and
warranties of the Holder set forth in this Agreement shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality, which shall be true and correct in all respects)
on and as of the Settlement Date, with the same force and effect as though made
on and as of such date (except to the extent any such representation and
warranty is made as of a specific date, in which case such representation and
warranty shall be true and correct as of such date). The Holder shall have
performed and complied in all material respects with all of its covenants and
other obligations contained in this Agreement required to be performed or
complied with by the Holder at or prior to the Settlement Date.

ARTICLE II

Representations, Warranties and Covenants of the Holder

The Holder hereby makes the following representations, warranties and covenants,
each of which is true and correct on the date hereof, will be true and correct
on the Settlement Date, and will survive the Settlement Date and the transaction
contemplated hereby.

Section 2.1 Existence and Power.

(a) The Holder is either an individual or an entity that is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization. The Holder has the power, authority and capacity to execute and
deliver this Agreement to perform its obligations hereunder, and to consummate
the transaction contemplated hereby.

(b) The execution of this Agreement by the Holder and the consummation by the
Holder of the transactions contemplated hereby do not and will not constitute or
result in a breach, violation or default under (i) any note, bond, mortgage,
deed, indenture, lien, instrument, contract, agreement, lease or license,
whether written or oral, express or implied, or (ii) any statute, law,
ordinance, decree, order, injunction, rule, directive, judgment or regulation of
any court, administrative or regulatory body, governmental authority,
arbitrator, mediator or similar

 

2



--------------------------------------------------------------------------------

body, on the part of the Holder or on the part of any other party thereto or
cause the acceleration or termination of any obligation or right of the Holder,
except for such breaches, violations or defaults which would not, individually
or in the aggregate, reasonably be expected to have a material adverse effect on
the ability of the Holder to perform its obligations hereunder.

Section 2.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by the Holder and constitutes a legal, valid
and binding obligation of the Holder, enforceable against the Holder in
accordance with its terms, except that such enforcement may be subject to
(a) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity.

Section 2.3 Title to Warrant. The Holder is the beneficial owner and sole legal
owner of, and has good and valid title to, the Warrant, free and clear of any
mortgage, lien, pledge, charge, security interest, encumbrance, title retention
agreement, option, equity or other adverse claim thereto (“Claims”). The Holder
has not, in whole or in part, (i) assigned, transferred, hypothecated, pledged
or otherwise disposed of the Warrant or its rights in the Warrant, or (ii) given
any person or entity any transfer order, power of attorney or other authority of
any nature whatsoever with respect to the Warrant. Good and valid title to the
Warrant, free and clear of any Claims, will pass to the Company upon
consummation of the transaction contemplated hereby.

Section 2.4 Registration Exemption. Neither the Holder nor anyone acting on
behalf of the Holder has received any commission or remuneration directly or
indirectly in connection with or in order to solicit or facilitate the Exchange
Transaction. The Holder understands that the Exchange Transaction contemplated
hereby is intended to be exempt from registration by virtue of Section 3(a)(9)
of the Securities Act. The Holder does not know of any reason why such exemption
is not available.

Section 2.5 Reliance by Company. The Holder acknowledges that the Company is
relying on the truth and accuracy of the foregoing representations and
warranties in connection with the Exchange Transaction.

Section 2.6 Cause Conditions to be Satisfied. The Holder will use commercially
reasonable efforts to cause the conditions precedent set forth in Section 1.4 to
be satisfied on or prior to the Settlement Date.

ARTICLE III

Representations, Warranties and Covenants of the Company

The Company hereby makes the following representations, warranties, and
covenants, each of which is true and correct on the date hereof, will be true
and correct on the Settlement Date and will survive the Settlement Date and the
transaction contemplated hereby.

 

3



--------------------------------------------------------------------------------

Section 3.1 Existence and Power.

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has the power, authority
and capacity to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the transactions contemplated hereby.

(b) The execution of this Agreement by the Company and the consummation by the
Company of the transactions contemplated hereby do not and will not constitute
or result in a breach, violation or default under (i) any note, bond, mortgage,
deed, indenture, lien, instrument, contract, agreement, lease or license,
whether written or oral, express or implied, or (ii) with the Company’s
Certificate of Incorporation or by-laws, or (iii) any statute, law, ordinance,
decree, order, injunction, rule, directive, judgment or regulation of any court,
administrative or regulatory body, governmental authority, arbitrator, mediator
or similar body, on the part of the Company or on the part of any other party
thereto or cause the acceleration or termination of any obligation or right of
the Company, except in the case of clauses (i) and (iii) for such breaches,
violations or defaults which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Company to perform its obligations hereunder.

Section 3.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to
(a) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity.

Section 3.3 Valid Issuance of Shares; Securities Act Compliance. The Shares,
when issued, sold and delivered in accordance with the terms and conditions of
this Agreement will be duly and validly issued, fully paid and nonassessable.
The offer and sale of the Shares, in conformity with the terms of this
Agreement, are exempt from the registration requirements of Section 5 of the
Securities Act of 1933 (the “Securities Act”) by virtue of Section 3(a)(9)
thereof. Assuming the accuracy of the representations made in Section 2, the
Shares will not bear any restrictive legend and will be freely tradable without
any restrictions or limitations under applicable securities laws, rules and
regulations.

Section 3.4 Other Agreements. The Company is negotiating, and intends to
implement, the exchange of the other warrants issued in the July 2013 public
offering that are currently outstanding and the warrants issued to Roth Capital
Partners, LLC (“Roth Capital”) by entering into agreements (the “Other
Agreements”) in the same form as this Agreement. The Company will not provide
any holders of any warrant which has the same terms as the Warrant or Roth
Capital with a more favorable exchange ratio than is provided to the Holder
hereunder or offer any consideration (other than the reimbursement of legal
fees) to any holder of such warrants without offering the same consideration to
the Holder.

 

4



--------------------------------------------------------------------------------

Section 3.5 Standstill. The Company will not, from and after the date hereof and
until the ninetieth (90th) day following the Settlement Date, offer, sell,
pledge, contract to sell or otherwise dispose of any equity securities or
securities convertible, exercisable or exchangeable into equity securities of
the Company, other than: (i) the issuance of equity awards pursuant to the
Company’s employee benefit plans and employee incentive plans, as such plans are
in existence on the date hereof and described in the SEC Documents; (ii) the
issuance of common stock pursuant to the valid exercise of options or warrants
or upon exercise of conversion rights with respect to convertible securities
outstanding on the date hereof; provided, that no such securities are amended or
modified on or after the date hereof; and (iii) the issuance and sale of equity
securities in private placements to directors or officers of the Company. For
the avoidance of doubt, the Company may close the exchanges contemplated by the
Other Agreements.

Section 3.6 SEC Filings. As of their respective filing dates, the Company’s
filings with the Securities and Exchange Commission (the “SEC”) under the
Securities Exchange Act of 1934 (the “Exchange Act”) since January 1, 2014,
including, without limitation, the Company’s Annual Report on Form 10-K filed on
March 17, 2014 (the “SEC Documents”), complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

Section 3.7 Reliance by Company. The Company acknowledges that the Holder is
relying on the truth and accuracy of the foregoing representations and
warranties in connection with the Exchange Transaction.

Section 3.8 Public Disclosure. The Company shall file a current report on Form
8-K on or before 8:30 a.m., Eastern time, on the first Business Day following
the date of this Agreement, describing the terms of the transactions
contemplated by this Agreement and the Other Agreements in the form required by
the Exchange Act and attaching the form of this Agreement as an exhibit to such
filing (including all attachments, the “8-K Filing”). In addition, the Company
covenants and agrees that it shall include in the 8-K Filing any information
that constitutes, or could reasonably be expected to constitute, material,
nonpublic information regarding the Company, or any of its subsidiaries,
received by the Holder from the Company or any of its subsidiaries or any of
their respective officers, directors, affiliates or agents. Accordingly, the
Company covenants and agrees that, from and after the filing of the 8-K Filing
with the SEC, the Holder shall not be in possession of any material, nonpublic
information received from the Company, any of its subsidiaries, or any of their
respective officers, directors, employees or agents, that is not disclosed in
the 8-K Filing. In addition, effective upon the filing of the 8-K Filing, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Holder or any of its
affiliates, on the other hand, shall terminate. The Company understands and
confirms that the Holder will rely on the foregoing in effecting transactions in
securities of the Company. The Company shall not, and shall cause its
subsidiaries and their respective officers, directors, employees and agents, not
to, provide the Holder with any material, nonpublic information regarding the
Company or any of subsidiaries from and after the filing of the 8-K Filing with
the SEC without the express prior written consent of the Holder.

 

5



--------------------------------------------------------------------------------

Section 3.9 3(a)(9) Exemption. The offer and issuance by the Company of the
Shares in conformity with this Agreement constitute transactions exempt from
registration under the Securities Act pursuant to Section 3(a)(9) thereof. The
Company acknowledges and agrees that in accordance with Section 3(a)(9) of the
Securities Act, the Shares shall take on the registered characteristics of the
Warrant being exchanged, and the Shares will be freely tradable without
restrictive legend. The Company agrees not to take any position contrary to this
Section 3.9.

Section 3.10 Cause Conditions to be Satisfied. The Company will use commercially
reasonable efforts to cause the conditions precedent set forth in Section 1.3 to
be satisfied on or prior to the Settlement Date.

ARTICLE IV

Miscellaneous Provisions

Section 4.1 Expiration Date. Notwithstanding any other provision hereof to the
contrary, if the Closing has not occurred by 5:00 p.m. (New York City time) on
June 17, 2014, unless otherwise mutually agreed to by the parties to this
Agreement, this Agreement shall expire and cease to be of any legal effect, and
no party hereto shall have any obligation to engage in or consummate the
transactions contemplated hereby.

Section 4.2 Notice. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed first class mail
(postage prepaid) at the address set forth on the signature page hereof or with
return receipt requested or sent by reputable overnight courier service (charges
prepaid) to such address and to the attention of such person as the recipient
party has specified by prior written notice to the sending party. Notices will
be deemed to have been given hereunder when delivered personally, three business
days after deposit in the U.S. mail postage prepaid with return receipt
requested and two business days after deposit postage prepaid with a reputable
overnight courier service for delivery on the next business day.

Section 4.3 Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.

Section 4.4 Assignment; Binding Agreement. This Agreement and the various rights
and obligations arising hereunder shall inure to the benefit of and be binding
upon the parties hereto and their respective successors and assigns.

Section 4.5 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument. Any counterpart or other
signature hereupon delivered by facsimile shall be deemed for all purposes as
constituting good and valid execution and delivery of this Agreement by such
party.

 

6



--------------------------------------------------------------------------------

Section 4.6 Remedies Cumulative. Except as otherwise provided herein, all rights
and remedies of the parties under this Agreement are cumulative and without
prejudice to any other rights or remedies available at law.

Section 4.7 Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of New York,
without reference to its choice of law rules.

Section 4.8 No Third Party Beneficiaries or Other Rights. Nothing herein shall
grant to or create in any person not a party hereto, or any such person’s
dependents or heirs, any right to any benefits hereunder, and no such party
shall be entitled to sue any party to this Agreement with respect thereto.

Section 4.9 Amendment. This Agreement may not be changed, amended, terminated,
augmented, rescinded or discharged (other than in accordance with its terms), in
whole or in part, except by a writing executed by the parties hereto.

Section 4.10 Waiver; Consent. No waiver of any of the provisions or conditions
of this Agreement or any of the rights of a party hereto shall be effective or
binding unless such waiver shall be in writing and signed by the party claimed
to have given or consented thereto. Except to the extent otherwise agreed in
writing, no waiver of any term, condition or other provision of this Agreement,
or any breach thereof shall be deemed to be a waiver of any other term,
condition or provision or any breach thereof, or any subsequent breach of the
same term, condition or provision, nor shall any forbearance to seek a remedy
for any noncompliance or breach be deemed to be a waiver of a party’s rights and
remedies with respect to such noncompliance or breach.

Section 4.11 No Broker. Each party represents to the other that it has not
engaged any third party as broker or finder or incurred or become obligated to
pay any commission or other remuneration in connection with the transactions
contemplated by this Agreement.

Section 4.12 Further Assurances. The Holder and the Company each hereby agree to
execute and deliver, or cause to be executed and delivered, such other
documents, instruments and agreements, and take such other actions, as either
party may reasonably request in connection with the transactions contemplated by
this Agreement.

Section 4.13 Costs and Expenses. The Holder and the Company shall each pay their
own respective costs and expenses incurred in connection with the negotiation,
preparation, execution and performance of this Agreement, including, but not
limited to, attorneys’ fees.

Section 4.14 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

7



--------------------------------------------------------------------------------

Section 4.15 Severability. If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

THE COMPANY: INTERNATIONAL STEM CELL CORPORATION By:  

 

Name:   Title:   Address:   5950 Priestly Drive   Carlsbad, CA 92008 THE HOLDER:

 

By:  

 

Name:   Title:   Address:  

 

 

 